Cite as 2014 Ark. App. 45

                 ARKANSAS COURT OF APPEALS
                                       DIVISION IV
                                       No. CR-13-649


                                                  Opinion Delivered   January 15, 2014

BRANDY MICHELLE GOODMAN                           APPEAL FROM THE LONOKE
                  APPELLANT                       COUNTY CIRCUIT COURT
                                                  [NO. CR-08-207]
V.
                                                  HONORABLE BARBARA ELMORE,
STATE OF ARKANSAS                                 JUDGE
                              APPELLEE

                                                  MOTION DENIED; REBRIEFING
                                                  ORDERED



                           WAYMOND M. BROWN, Judge


       Appellant Brandy Goodman’s probation was revoked on the underlying charge of

endangering the welfare of a minor after the trial court found that she had violated the terms

and conditions of her probation. She was sentenced to two years in the Community

Correction Center. Goodman’s counsel has filed a motion to withdraw, alleging that an

appeal is wholly without merit. Goodman was notified of her right to file pro se points for

reversal; however, she has not done so. We deny counsel’s motion to withdraw and order

rebriefing.

       An attorney’s request to withdraw from appellate representation based upon a meritless

appeal must be accompanied by a brief that contains a list of all rulings adverse to his client
                                     Cite as 2014 Ark. App. 45

that were made on any objection, motion, or request made by either party.1 The argument

section of the brief must contain an explanation of why each adverse ruling is not a

meritorious ground for reversal.2 This court is bound to perform a full examination of the

proceedings as a whole to decide if an appeal would be wholly frivolous.3 Our supreme court

has held that the failure to abstract and discuss any adverse ruling in an Anders brief necessitates

rebriefing.4

       Here, counsel has failed to follow the standards for submitting no-merit briefs as set out

in Anders.5 For example, counsel has failed to address Goodman’s request for “house arrest or

something else” so that she could still “be there for [her] children” at her sentencing.

Additionally, counsel has failed to abstract any of Goodman’s testimony or statements made

during the revocation and subsequent sentencing hearing. Therefore, we deny his motion to

withdraw.6 Counsel is urged to read the requirements for submitting no-merit briefs as set out

in both Anders7 and Rule 4-3(k) of the Rules of the Arkansas Supreme Court and Court of



        1
            Anders v. California, 386 U.S. 738 (1967).
        2
            Eads v. State, 74 Ark. App. 363, 47 S.W.3d 918 (2001).
        3
            Campbell v. State, 74 Ark. App. 277, 47 S.W.3d 915 (2001).
        4
            Sartin v. State, 2010 Ark. 16, 362 S.W.3d 877.
        5
            Anders, supra.
        6
       We note that counsel failed to reference Rule 4-3(k) or Anders v. California, supra, in
his motion to withdraw. Although counsel references Rule 4-3(j) in his brief, that is not the
appropriate subsection for the withdrawal of counsel.
        7
            Supra.

                                                 2
                                    Cite as 2014 Ark. App. 45

Appeals.8 Goodman has fifteen days from the date of this opinion to file a substituted abstract,

brief, and addendum.9

       Motion denied; rebriefing ordered.

       WYNNE and HIXSON, JJ., agree.

       The Lane Firm, by: Jonathan T. Lane, for appellant.

       No response.




        8
            (2012).
        9
            Ark. Sup. Ct. R. 4-2(b)(3) (2013).

                                                 3